DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
2.	Claim 9 is objected to because of the following informalities:
Claim 9 recites the limitation “the pose”. There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 20140240690 A1) in view of Rogan (US 20140368807 A1).
	Regarding claims 1, 8 and 15, Newman discloses a system, a method and a computer program for practicing the system, comprising: one or more processors (Fig. 1; para. 0048); and one or more computer readable storage media communicatively coupled to the one or more processors (para. 0048) and storing instructions that are executable by the one or more processors to: receive first sensor (e.g., 102 in Fig. 1) data associated with a first position and a first orientation (para. 0051-0052, 0055-0056: by inherency, the relative location point [xi, yi, zi] of the first sensor (frame) is associated with a first position and a first orientation); associate the first sensor data with a 3D space (para. 0052, 0056); receive second sensor (e.g., 104 or 106 in Fig. 1) data associated with a second position and a second orientation (para. 0051-0052, 0055-0056: by inherency, the relative location point [xi, yi, zi] of the first sensor (frame) is associated with a first position and a first orientation); associate the second sensor data with the 3D space (para. 0052, 0056); determine, based at least in part on the first sensor data and the second sensor data, a value (e.g. a value of the point cloud quality function) associated with a portion of the 3D space (para. 0061); determine, as a transform (i.e. the set of optimized sensor calibration parameters) and based at least in part on the value, one or more of a rotation or translation (e.g., a translation of the first sensor or the second sensor with respect to X-axis, Y-axis, or Z-axis) associated with the second sensor data (para. 0053, 0056, 0058, 0061); and control, based on the transform, an operation of a sensor or a vehicle (para. 0003, 0037, 0070, 0092).  
Newman does not mention explicitly: said 3D space is a voxel space.
Rogan discloses operating a system of LiDAR-based for detecting movement of various objects (e.g. object motion tracking and speed estimation techniques and devices) comprising: translating lidar points (214) of respective point clouds (210) to 3D space, wherein said translating includes: for a point cloud (210), applying (i.e. mapping) the lidar points (214) to a voxel (306) in a 3D voxel space (304, see Figs. 2-4 and related text).
It would have been obvious to one of ordinary skill in the art to implement the features of using a voxel space, and identifying occupied voxels in the voxel space, as taught by Rogan into the invention of Newman, with the motivation and expected benefit of performing precise sensor calibration when a vehicle is in a region of interest in the real world (Rogan, Abstract).
Regarding claim 2, Newman discloses: wherein determining the transform comprises perturbing (e.g., via the local offset between the vehicle origin and the sensor frame) one or more of the second position or second orientation by a magnitude and along one or more of a directional dimension or an orientation dimension (Fig. 2, step 208; para. 0053, 0056, 0061).  
Regarding claim 3, Newman discloses: wherein perturbing the one or more of the second position or second orientation comprises iteratively: transforming, as transformed sensor data and by one or more of a set of rotations or a set of translations having varying magnitudes, the second sensor data; associating the transformed sensor data with said space; and determining, based at least in part on said space, an updated value; and determining the transform is based at least in part on an optimized updated value (para. 0073, 0096). As such, the combination of Newman and Rogan renders the claimed invention obvious.
Regarding claim 4, Newman in view of Rogan teaches the invention of instant claim 1 including all the limitation as discussed above. Newman does not but Rogan teaches: translating lidar points (214) of respective point clouds (210) to voxel space based at least in part on a set of perturbations (e.g., dispersal of the laser over distance), wherein the magnitude of each perturbation is based at least in part on a voxel size of individual voxels in the voxel space (para. 0034).  
It would have been obvious to one of ordinary skill in the art to modify the invention of Newman by implementing the features of the perturbations such that the magnitude of each perturbation is based at least in part on a voxel size of individual voxels in the voxel space as taught by Rogan, with the motivation and expected benefit of performing precise sensor calibration when a vehicle is in a region of interest in the real world (Rogan, Abstract).
Regarding claim 5, Newman discloses: wherein the operation includes determining a drift error associated with a position of the vehicle based at least in part on the transform (Fig. 2; para. 0057-0058).  
Regarding claim 6, Newman discloses: wherein the operation includes calibrating a sensor associated with the second sensor data (para. 0003, 0037, 0070, 0092).
  Regarding claim 7, Newman discloses: wherein determining the value comprises performing a statistical analysis of data associated with said portion of the 3D space (para. 0062-0064). As such, the combination of Newman and Rogan renders the claimed invention obvious.
Regarding claim 9, Newman discloses: wherein determining the transform comprises perturbing the pose (position and an orientation) by a magnitude and along one or more of a directional dimension or an orientation dimension (Fig. 2, step 208; para. 0051, 0053, 0056, 0061).  
Regarding claim 10, Newman discloses: wherein perturbing includes modifications to two or three dimensions simultaneously (para. 0037, 0053, 0056, 0061).  
Regarding claims 11 and 18, Newman discloses: wherein the at least one of the directional dimension corresponds to a translation of the first sensor or the second sensor with respect to an X-axis, a Y-axis, or a Z-axis (para. 0058).  
Newman does not mention explicitly: wherein a magnitude associated with the translation is based at least in part on a voxel size of individual voxels in the voxel space.  
Rogan teaches: translating lidar points (214) of respective point clouds (210) to voxel space based at least in part on a set of perturbations (e.g., dispersal of the laser over distance), wherein the magnitude of each perturbation is based at least in part on a voxel size of individual voxels in the voxel space (para. 0034).  
It would have been obvious to one of ordinary skill in the art to modify the invention of Newman by implementing the features of the perturbations such that the magnitude of each perturbation is based at least in part on a voxel size of individual voxels in the voxel space as taught by Rogan, with the motivation and expected benefit of performing precise sensor calibration when a vehicle is in a region of interest in the real world (Rogan, Abstract).
Regarding claim 12, Newman discloses: wherein determining the transform comprises: iteratively determining, based at least in part on a set of transforms and the second sensor data, a plurality of updated values; and determining the transform as one of the set of transforms having an optimum updated value (para. 0073, 0096). As such, the combination of Newman and Rogan renders the claimed invention obvious.
Regarding claims 13 and 17, Newman discloses: wherein determining the value comprises performing a statistical analysis of data associated with said portion of the 3D space (para. 0062-0064). As such, the combination of Newman and Rogan renders the claimed invention obvious.
Regarding claims 14 and 20, Newman discloses: wherein the operation includes one or more of: determining a drift error associated with a position of the vehicle based at least in part on the transform, or calibrating the sensor (Fig. 2; para. 0057-0058).   
Regarding claim 16, the combination of Newman and Rogan renders obvious that: wherein: the second sensor data is associated with a pose comprising a position and an orientation, determining the transform comprises perturbing the pose by a magnitude and along one or more of a directional dimension or an orientation dimension, and perturbing includes modifications to two or three dimensions simultaneously (see discussion for claims 9 and 10 above).  
Regarding claim 19, Newman discloses: wherein the operations further comprise: determining, based at least in part on the transform and the second sensor data, third sensor data (e.g., the data from sensor 106); and determining, based at least in part on the third sensor data, whether a threshold is satisfied (para. 0003, 0037, 0070, 0074, 0079, 0092).  



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claims 1-2, 4, 6, 8-9, 11, 15 and 18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,175,132 B2 (hereinafter ‘132), and in view of Pub. No.: US2014/0240690 to Newman et al. (hereinafter ‘690). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
	Regarding claim 1, ‘132 encompasses: a system comprising: one or more processors; and one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions that are executable by the one or more processors to: receive first sensor data associated with a first position and a first orientation; associate the first sensor data with a voxel space; receive second sensor data associated with a second position and a second orientation; associate the second sensor data with the voxel space; determine, based at least in part on the first sensor data and the second sensor data, a value associated with a portion of the voxel space; determine, as a transform and based at least in part on the value, one or more of a rotation or translation associated with the second sensor data (col. 37, line 36 – col. 38, line 3).  
	‘132 is silent on: control, based on the transform, an operation of a sensor or a vehicle.
	‘690 teaches a system/method of	determining extrinsic calibration parameters for a plurality of sensor mounted on a vehicle, comprising: determining, based on sensor data, a value associated with a portion of the 3D space; determining, as a transform and based at least in part on the value, one or more of a rotation or translation associated with the sensor data; and controlling, based on the transform, an operation of a sensor or a vehicle (see discussion set forth in section 4 above).
	It would have been obvious to one of ordinary skill in that art to incorporate the teaching of ‘690 into the system of ‘132 to arrive the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 2, ‘132 encompasses: wherein determining the transform comprises perturbing one or more of the second position or second orientation by a magnitude and along one or more of a directional dimension or an orientation dimension (col. 37, lines 48-62).
	Regarding claim 4, claim 4 of ‘132 encompasses: wherein the magnitude associated with the translation or the rotation is based at least in part on a voxel size of individual voxels in the voxel space (col. 38, lines 11-14). 
	 Regarding claim 6, the combination of ‘132 and ‘690 renders it obvious: wherein the operation includes calibrating a sensor associated with the second sensor data (see discussion for claim 1 set forth in section 6 above).  
	Regarding claims 8 and 15, the combination of ‘132 and ‘690 renders the claimed invention obvious (see discussion for claim 1 set forth in section 6 above).  
	Regarding claim 9, ‘132 encompasses: wherein determining the transform comprises perturbing the pose by a magnitude and along one or more of a directional dimension or an orientation dimension (col. 37, lines 48-62).
	Regarding claims 11 and 18, ‘132 encompasses: wherein a magnitude associated with the translation or the rotation is based at least in part on a voxel size of individual voxels in the voxel space (col. 38, lines 11-14).  
	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2857         

/TOAN M LE/Primary Examiner, Art Unit 2857